Modify and Affirm; Opinion Filed October 5, 2020




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-18-00271-CR

                          RICKY MORENO, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

                On Appeal from the 283rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F17-00878-T

               MEMORANDUM OPINION ON REMAND
          Before Chief Justice Burns, Justice Myers, and Justice Molberg
                             Opinion by Justice Myers
      A jury convicted appellant Ricky Moreno of aggravated kidnapping and

assessed punishment at 45 years’ imprisonment and a $10,000 fine. Appellant

brought ten issues, arguing the evidence was (1) legally and (2) factually insufficient

to support the jury’s rejection of his affirmative defense of duress; (3) the evidence

was legally insufficient to support the jury’s rejection of his justification defense of

necessity; (4) the trial court improperly instructed the jury on the law of parties; (5)

the trial court erred in admitting video evidence; (6), (7), and (8) the trial court erred

in excluding from the guilt–innocence phase testimony from, respectively, Dr. Lisa

Clayton, Dr. Michael Pittman, and Detective Michael Yeric showing appellant
suffered from post-traumatic stress disorder, or PTSD; (9) the trial court erred in

denying appellant’s pretrial motion to suppress; and (10) the sentence was

disproportionate to appellant’s conduct during the offense and punishments received

by other bystanders. The State also brought a cross-point seeking modification of

the judgment.

        We reversed and remanded, concluding that evidence regarding PTSD was

relevant to showing duress. The Court of Criminal Appeals disagreed, reversing and

remanding the case for us to resolve issues—appellant’s issues (2), (4), (5), and

(10)—that were not addressed in our original opinion. See Moreno v. State, 586
S.W.3d 472 (Tex. App.—Dallas 2019), reversed, __ S.W.3d ___, No. PD-1044-19,

2020 WL 3265252, at *3 (Tex. Crim. App. June 17, 2020). Having now done so,

we affirm the trial court’s judgment as modified.

                                            DISCUSSION

                                 Issue 2: Factual Sufficiency

        In his second issue, appellant contends the evidence is factually insufficient

to support the jury’s rejection of appellant’s affirmative defense of duress.1

        Unlike criminal convictions that are only subject to legal sufficiency review,

we may review a finding rejecting an affirmative defense for both legal and factual

sufficiency. Butcher v. State, 454 S.W.3d 13, 20 (Tex. Crim. App. 2015); Matlock



    1
      Appellant also argued the evidence was legally insufficient to support the jury’s rejection of his
affirmative defense of duress, a claim we addressed in our previous opinion.
                                                 –2–
v. State, 392 S.W.3d 662, 668–70 (Tex. Crim. App. 2013). In a factual sufficiency

review of a finding rejecting an affirmative defense, we view the entirety of the

evidence in a neutral light, but do not usurp the function of the jury by substituting

our own judgment in place of the jury’s assessment of the weight and credibility of

the witnesses’ testimony. Matlock v. State, 392 S.W.3d 662, 671 (Tex. Crim. App.

2013). We may sustain a defendant’s factual sufficiency claim only if we determine

that the verdict is so against the great weight of the evidence as to be manifestly

unjust, conscience-shocking, or clearly biased. Id. When addressing a factual

sufficiency challenge, we defer to the jury’s determination of the credibility of the

witnesses and the weight to give the evidence. Smith v. State, 355 S.W.3d 138, 148

(Tex. App.—Houston [1st Dist.] 2011, pet. ref’d); Cleveland v. State, 177 S.W.3d
374, 388–89 (Tex. App.—Houston [1st Dist.] 2005, pet. ref’d).

      To establish the affirmative defense of duress, a defendant must prove by a

preponderance of the evidence that he committed the offense because he was

compelled to do so by threat of imminent death or serious bodily injury to himself

or another. TEX. PENAL CODE ANN. § 8.05(a). Compulsion “exists only if the force

or threat of force would render a person of reasonable firmness incapable of resisting

the pressure.” Id. § 8.05(c); Edwards v. State, 106 S.W.3d 833, 843 (Tex. App.––

Dallas 2003, pet. ref’d). “‘Imminent’ means something that is immediate, something

that is going to happen now.” Murkledove v. State, 437 S.W.3d 17, 25 (Tex. App.—

Fort Worth 2014, pet. dism’d, untimely filed) (citing Dewalt v. State, 307 S.W.3d

                                         –3–
437, 454 (Tex. App.—Austin 2010, pet. ref’d)). “Harm is imminent when there is

an emergency situation and it is ‘immediately necessary’ to avoid that harm, in other

words, when a ‘split-second decision’ is required without time to consider the law.”
Id. (quoting Pennington v. State, 54 S.W.3d 852, 857 (Tex. App.—Fort Worth 2001,

pet. ref’d)). Imminence “has two components: (1) the person making the threat

must intend and be prepared to carry out the threat immediately, and (2) the threat

must be predicated on the threatened person’s failure to commit the charged offense

immediately.” Cormier v. State, 540 S.W.3d 185, 190 (Tex. App.—Houston [1st

Dist.] 2017, pet. ref’d) (citing Devine v. State, 786 S.W.2d 268, 270–71 (Tex. Crim.

App. 1989) and Anguish v. State, 991 S.W.2d 883, 886 (Tex. App.—Houston [1st

Dist.] 1999, pet. ref’d)); see also Ramirez v. State, 336 S.W.3d 846, 851 (Tex.

App.—Amarillo 2011, pet. ref’d).

      Imminent harm must be shown by affirmative evidence. Darty v. State, 994
S.W.2d 215, 218–19 (Tex. App.—San Antonio 1999, pet. ref’d). A threat of harm

at some indefinite time in the future is insufficient to satisfy the requirement of

imminence. Ramirez, 336 S.W.3d at 851–52; Anguish, 991 S.W.2d at 886. The

defense of duress is not available “if the actor intentionally, knowingly, or recklessly

placed himself in a situation in which it was probable that he would be subjected to

compulsion.” TEX. PENAL CODE ANN. § 8.05(d). Also, evidence of a generalized

fear of harm is not sufficient to raise the issue of imminent harm. Brazelton v. State,

947 S.W.2d 644, 648 (Tex. App.––Fort Worth 1997, no pet.). If undisputed facts

                                          –4–
indicate a complete absence of immediate necessity or imminent harm, then a

defendant’s sincere belief that his conduct is immediately necessary to avoid

imminent harm is unreasonable as a matter of law. Dewalt, 307 S.W.3d at 454.

        As we discussed in our previous opinion, 2 appellant attempted to show he

participated in the charged offense under duress by pointing to evidence that Martin

Armijo threatened him and pointed a gun at him. The record showed that Armijo

had two handguns and an assault rifle in the garage where he tortured and killed

Jonathan Gutierrez. In addition, the jury heard Avigail Villanueva testify that

appellant seemed nervous when he picked her up at a gas station and drove her to

the garage. Appellant’s brother, Alex Moreno, testified that appellant looked scared

when he arrived at his house on July 1, 2016. Dallas homicide Detective Pedro

Trujillano testified that appellant became emotional during their July 1, 2016

interview, and both Trujillano and Detective Casey Shelton acknowledged that

appellant repeatedly said he was frightened during the incident. Appellant told the

detectives that Armijo pointed a rifle at him.

        But the only evidence in the record suggesting Armijo threatened appellant

with violence came from appellant’s own account of the incident, which the jury was

free to reject. Moreover, appellant’s claim of duress was inconsistent with the

evidence showing he twice left the garage alone—and returned—while Armijo



    2
     Because the facts of this case were thoroughly discussed in our previous opinion, we do not recount
them here except as relevant to appellant’s issues.
                                                 –5–
remained and continued beating and torturing Gutierrez. Armijo’s cell phone video

showed appellant casually entering the room and walking around the bed while

Armijo talked into the camera. The jury also could have considered the fact that

appellant hesitated to report the incident, first picking up his mother and then going

to his brother’s house, where his brother insisted they call 911. Based on evidence

such as this, the jury could have rationally concluded appellant was not faced with

an imminent threat to himself or his mother. See, e.g., Murkledove, 437 S.W.3d at

25; Dewalt, 307 S.W.3d at 454.

      There is evidence in the record that appellant feared Armijo; that he told

detectives Armijo pointed a gun at him; and that he was afraid Armijo would harm

his family. But while such evidence may circumstantially support a finding of

duress, the entirety of the evidence does not preponderate in favor of such a finding,

particularly given the evidence showing appellant repeatedly going to and from the

offense location. After reviewing all the evidence in a neutral light, we conclude the

jury’s rejection of appellant’s claim of duress was not so against the great weight

and preponderance of the evidence as to be manifestly unjust. The evidence is, thus,

factually sufficient to support the jury’s rejection of appellant’s duress defense. We

overrule appellant’s second issue.

                              Issue 4: Law of Parties

      In his fourth issue, appellant contends the trial court erred in submitting a jury

charge that included the law of parties.

                                           –6–
      When analyzing a claim of jury charge error on appeal, we first determine if

there was an error, and if so, whether the error caused sufficient harm to warrant a

reversal. Ngo v. State, 175 S.W.3d 738, 743 (Tex. Crim. App. 2005). Under

Almanza, the amount of harm necessary to warrant a reversal depends on whether

the appellant objected to the alleged error in the jury charge. Reeves v. State, 420
S.W.3d 812, 816 (Tex. Crim. App. 2013); Almanza v. State, 686 S.W.2d 157, 171

(Tex. Crim. App. 1985) (op. on reh’g), superseded on other grounds by rule as stated

in Rodriguez v. State, 758 S.W.2d 787, 788 (Tex. Crim. App. 1988). If, as in this

case, the appellant objected to the complained-of error in the jury charge, the record

need only show he suffered some harm as a result of the error to obtain a reversal.

Reeves, 420 S.W.3d at 816; Ngo, 175 S.W.3d at 743. This standard requires us to

find the defendant “suffered some actual, rather than merely theoretical, harm from

the error.” Reeves, 420 S.W.3d, at 816. In evaluating whether there was some harm,

we consider “the entire jury charge, the state of the evidence, including the contested

issues and weight of probative evidence, the argument of counsel and any other

relevant information revealed by the record of the trial as a whole.” Barron v. State,

353 S.W.3d 879, 883 (Tex. Crim. App. 2011) (quoting Almanza, 686 S.W.2d at 171).

      “A party is criminally responsible as a party to an offense if the offense is

committed by his own conduct, by the conduct of another for which he is criminally

responsible, or by both.” TEX. PENAL CODE ANN. § 7.01(a). Further, a person is

criminally responsible for an offense committed by the conduct of another if, “acting

                                         –7–
with intent to promote or assist the commission of the offense, he solicits,

encourages, directs, aids, or attempts to aid the other person to commit the offense.”
Id. § 7.02(a)(2).

      To determine whether a person is a party to an offense, we may look to events

occurring before, during, and after the commission of the offense, and we may

consider circumstantial evidence. Gross v. State, 380 S.W.3d 181, 186 (Tex. Crim.

App. 2012). “There must be sufficient evidence of an understanding and common

design to commit the offense.” Id. “Each fact need not point directly to the guilt of

the defendant, as long as the cumulative effect of the facts are sufficient to support

the conviction under the law of parties.” Id. The “mere presence of a person at the

scene of a crime, or even flight from the scene, without more, is insufficient to

support a conviction as a party to the offense.” Id.

      “Evidence is sufficient to convict under the law of parties if it shows the

defendant is physically present at the commission of the offense and encouraged the

commission of the offense either by words or other agreement.” Trenor v. State, 333
S.W.3d 799, 806–07 (Tex. App.––Houston [1st Dist.] 2010, no pet.) (citing Ransom

v. State, 920 S.W.2d 288, 302 (Tex. Crim. App. 1994)). “Participation as a party in

a criminal offense may be inferred from circumstances and need not be shown by

direct evidence.” Id. at 807. “Since an agreement between parties to act together in

a common design can seldom be proved by words, the State often must rely on the

actions of the parties, shown by direct or circumstantial evidence, to establish an

                                         –8–
understanding or common design to commit the offense.” Miller v. State, 83 S.W.3d
308, 314 (Tex. App.—Austin 2002, pet. ref’d); Williams v. State, No. 05–14–00790–

CR, 2016 WL 355115, at *6 (Tex. App.—Dallas Jan. 28, 2016, no pet.) (mem. op.,

not designated for publication). When a party is not a primary actor, the State must

prove conduct constituting an offense plus an act by the defendant done with the

intent to promote or assist such conduct. Beier v. State, 687 S.W.2d 2, 3 (Tex. Crim.

App. 1985); Williams, 2016 WL 355115, at *6.

      In this case, appellant argues there is no evidence he harbored the specific

intent to promote or assist the commission of the offenses, or that they were

executing any common design or scheme. He claims the evidence shows that he

only acted under duress or out of necessity. But there is evidence that allowed a

reasonable jury to conclude appellant was physically present during the offense and

that he aided in its commission. More specifically, there is evidence appellant aided

Armijo by leaving the offense location to purchase cleaning supplies that were used

to clean up blood from the crime scene; that appellant left the offense location a

second time to pick up Villanueva and bring her to the crime scene (where she

witnessed Gutierrez’s torture and death); and that appellant held Gutierrez’s legs (at

Armijo’s instruction) so Armijo could tape his hands together. There is, in other

words, evidence showing appellant’s knowing assistance in the commission of the

charged offense. We conclude the trial court did not err in instructing the jury on

the law of parties, and we overrule appellant’s fourth issue.

                                         –9–
                           Issue 5: State’s Exhibit 77-A

       In his fifth issue, appellant argues the trial court erred in admitting State’s

exhibit 77-A, Armijo’s cell phone video that briefly shows appellant moving in the

background as Armijo points a pistol at Gutierrez and beats, taunts, and threatens

him.

       We review a trial court’s decision admitting or excluding evidence for an

abuse of discretion. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010);

Nickerson v. State, 478 S.W.3d 744, 757 (Tex. App.—Houston [1st Dist.] 2015, no

pet.). A trial court abuses its discretion only if its decision is “so clearly wrong as

to lie outside the zone within which reasonable people might disagree.” Taylor v.

State, 268 S.W.3d 571, 579 (Tex. Crim. App. 2008); see also Martinez, 327 S.W.3d

at 736. We will uphold a trial court’s evidentiary ruling if it was correct on any

theory of law applicable to the case. De la Paz v. State, 279 S.W.3d 336, 344 (Tex.

Crim. App. 2009); see Martinez, 327 S.W.3d at 736.

       Evidence is relevant if it has any tendency to make a fact that is of

consequence to the determination of the action more or less probable than it would

be without the evidence. TEX. R. EVID. 401. Only relevant evidence is admissible.

See id. 402. Under rule of evidence 404(b)(1), “[e]vidence of a crime, wrong, or

other act is not admissible to prove a person’s character in order to show that on a

particular occasion the person acted in accordance with the character.” Exceptions

                                         –10–
to this rule include admission of the evidence “for another purpose, such as proving

motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident.” Id. 404(b)(2). This list is illustrative rather than

exhaustive, and extraneous offense evidence “may be admissible when a defendant

raises a defensive issue that negates one of the elements of the offense.” Martin v.

State, 173 S.W.3d 463, 466 (Tex. Crim. App. 2005). “Thus, a party may introduce

evidence of other crimes, wrongs, or acts if such evidence logically serves to make

more or less probable an elemental fact, an evidentiary fact that inferentially leads

to an elemental fact, or defensive evidence that undermines an elemental fact.” Id.

      Evidence that is admissible under rule 404(b) may nonetheless be excluded if

its probative value is substantially outweighed by a danger of unfair prejudice,

confusion of the issues, misleading the jury, undue delay, or needlessly presenting

cumulative evidence. TEX. R. EVID. 403; Hernandez v. State, 390 S.W.3d 310, 323

(Tex. Crim. App. 2012); Mozon v. State, 991 S.W.2d 841, 846–47 (Tex. Crim. App.

1999). “The probative force of evidence refers to how strongly it serves to make the

existence of a fact of consequence more or less probable.” Gonzalez v. State, 544
S.W.3d 363, 372 (Tex. Crim. App. 2018).

      Relevant evidence is presumed to be more probative than prejudicial.

Santellan v. State, 939 S.W.2d 155, 169 (Tex. Crim. App. 1997). All evidence

against a defendant is, by its nature, designed to be prejudicial. See Pawlak v. State,

420 S.W.3d 807, 811 (Tex. Crim. App. 2013). Rule 403 does not exclude all

                                        –11–
prejudicial evidence; instead, it focuses on the danger of unfair prejudice. State v.

Mechler, 153 S.W.3d 435, 440 (Tex. Crim. App. 2005). Evidence is unfairly

prejudicial if it has the capacity to lure the factfinder into declaring guilt on a ground

other than proof specific to the offense charged. Manning v. State, 114 S.W.3d 922,

928 (Tex. Crim. App. 2003). The trial judge has substantial discretion in balancing

probative value and unfair prejudice. See Powell v. State, 189 S.W.3d 285, 288 (Tex.

Crim. App. 2006).

      A rule 403 balancing test includes, but is not limited to, the following factors:

(1) the probative value of the evidence; (2) the potential to impress the jury in some

irrational yet indelible way; (3) the time needed to develop the evidence; and (4) the

proponent’s need for the evidence. Hernandez v. State, 390 S.W.3d 310, 324 (Tex.

Crim. App. 2012). A rule 403 analysis may also consider whether there is any

tendency of the evidence to confuse or distract the jury from the main issues as well

as any tendency of the evidence to be given undue weight by a jury that has not been

equipped to evaluate the probative force of the evidence. See Gigliobianco v. State,

210 S.W.3d 637, 641 (Tex. Crim. App. 2006). As the court acknowledged, however,

“these factors may well blend together in practice.” Id. at 641–42.

      At a pretrial hearing held on February 19, 2018, appellant’s trial counsel called

the trial court’s attention to cell phone videos Armijo had “made of himself torturing

Jonathan Gutierrez.” Counsel argued that these videos were “totally irrelevant” and

that “[w]hatever relevance they may have is totally outweighed by the prejudicial

                                          –12–
value.” The trial court ultimately admitted State’s exhibit 77––the disc containing

the four cell phone videos Armijo made––for record purposes and admitted State’s

exhibit 77-A––the video clip showing appellant moving in the background––for all

purposes.

      Appellant claims exhibit 77-A was inadmissible under rules 403 and 404(b),

arguing “the video evidence was not relevant to a contested fact of consequence nor

was it admissible as an exception to Rule 404(b).” He also argues that “[t]he unduly

prejudicial nature of the video, which shows the brutal torture Armijo inflicted upon

complainant, muddied the waters of Appellant’s culpability and made it likely that

the jury found Appellant guilty for Armijo’s actions.” According to appellant, “the

video could only inflame the jury and cause it to conflate Armijo’s actions with

Appellant’s.”

      It is true that exhibit 77-A shows Armijo repeatedly beating and torturing

Gutierrez, but it also shows, toward the end of the video, appellant casually entering

the room and walking around the bed while Armijo talked directly into the camera.

Appellant is holding what appeared to be a bottle of bleach in a plastic grocery store

sack, and he placed the bleach and what looked like towels on the bed. The evidence

showed that the bleach and towels were purchased to clean up the blood at the crime

scene, and Detective Shelton testified that appellant did not appear to be afraid in

the video. The trial court could have reasonably concluded the cell phone video in

State’s exhibit 77-A was relevant to one of the core central contested issues in the

                                        –13–
case, i.e., whether appellant was a willing participant in the offense. As for rule

404(b), it was within the zone of reasonable disagreement for the court to have

determined the video did not suggest the jury should convict appellant for character-

conformity purposes, but rather, that it provided visual evidence of the charged

offense of aggravated kidnapping and appellant’s willing participation in that

offense.

      Turning to rule 403, although the video graphically depicted the torture

Armijo inflicted on Gutierrez, we do not agree that any prejudice in the video’s

admission substantially outweighed its probative value. The trial court could have

reasonably concluded the probative force of the evidence, and the State’s need for

it, outweighed any tendency of the evidence to suggest a decision on an improper,

emotional basis. The court also could have reasonably determined that the video––

only two minutes and thirty-three seconds in length––neither distracted from the

central issue in the case nor had any tendency to be given undue weight by the jury.

Similarly, the video’s presentation did not consume an inordinate amount of time or

merely repeat evidence that had already been admitted. And while other testimony

and photographic evidence depicted the torture inflicted on Gutierrez, the video was

the only visual evidence of appellant at the crime scene and it showed his demeanor

during the offense. It was evidence of appellant’s awareness that a crime was

occurring, and it supported the argument that appellant was a party to the offense



                                       –14–
and not a mere bystander. Therefore, we conclude no abuse of discretion has been

shown under rules 403 or 404(b), and we overrule appellant’s fifth issue.

                       Issue 10: Disproportionate Sentence

      In his tenth issue, appellant contends his sentence “was disproportionate both

to his conduct during the offense and to the punishments received by the other

bystanders.”

      The concept of proportionality is embodied in the Eighth Amendment’s

proscription against cruel and unusual punishment. U.S. CONST. AMEND. VIII; State

v. Simpson, 488 S.W.3d 318, 322 (Tex. Crim. App. 2016). However, this is a

“narrow principle” that does not require strict proportionality between the crime and

the sentence. Simpson, 488 S.W.3d at 322 (citing Harmelin v. Michigan, 501 U.S.
957, 1001 (1991) (Kennedy, J., concurring)). It forbids only those extreme sentences

that are so “grossly disproportionate” to the crime as to amount to cruel and unusual

punishment. Id. (citing Ewing v. California, 538 U.S. 11, 23 (2003) (plurality op.)).

A sentence is grossly disproportionate to the crime “only in the exceedingly rare or

extreme case.” Id. at 322–23. Generally, punishment assessed within the statutory

limits is not excessive, cruel, or unusual. Id. at 323.

      To determine whether a sentence is grossly disproportionate to a particular

defendant’s crime, we first consider the severity of the sentence in light of the harm

caused or threatened to the victim or victims, the culpability of the offender, and the

offender’s prior adjudicated and unadjudicated offenses. Id. In the rare case in

                                         –15–
which this threshold comparison leads to an inference of gross disproportionality,

we then compare the defendant’s sentence with the sentences of other offenders in

Texas and with the sentences imposed for the same crime in other jurisdictions. Id.

“If this comparative analysis validates an initial judgment that the sentence is grossly

disproportionate, the sentence is cruel and unusual.” Id.

      In this case, appellant was charged with aggravated kidnapping, a first-degree

felony offense punishable by confinement for life or a term of not more than ninety-

nine years and not less than five, and a $10,000 fine. See TEX. PENAL CODE ANN.

§§ 12.32, 20.04(c). Moreover, the State alleged, and the jury found to be true, an

enhancement paragraph alleging a prior felony conviction for aggravated assault that

increased the minimum term of confinement from five years to fifteen. See id. §

12.42(c)(1). Appellant’s sentence of forty-five years’ confinement and a $10,000

fine was within the applicable punishment range. Based on the record in this case,

we cannot say this is one of those rare or extreme cases that would lead to an

inference that appellant’s sentence was grossly disproportionate to the offense.

Accordingly, we overrule appellant’s tenth issue.

                                 State’s Cross-Point

      The State also brings a cross-point arguing the judgment should be reformed

to accurately reflect appellant’s plea of not true and the jury’s finding of true to the

enhancement paragraph.

      The indictment charged appellant with aggravated kidnapping and contained

                                         –16–
a single enhancement paragraph alleging appellant had a previous felony conviction

for aggravated assault. At the beginning of the punishment phase of trial, appellant

entered a plea of not true to the enhancement paragraph, which the jury found true.

The judgment, however, has the notation “N/A” in the sections for “Plea to 1st

Enhancement Paragraph” and “Finding on 1st Enhancement Paragraph.”

      Where the record contains the necessary information to do so, the court on

appeal has the authority to modify incorrect judgments. TEX. R. APP. P. 43.2(b);

Bigley v. State, 865 S.W.2d 26, 27 (Tex. Crim. App. 1993). An appellate court has

the power to correct and reform a trial court’s judgment to make the record speak

the truth when it has the necessary data and information to do so or make any

appropriate order as the law and nature of the case may require. Asberry v. State,

813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d). Therefore, we will

modify the judgment to accurately reflect appellant’s plea of not true and the jury’s

finding of true on the first enhancement paragraph. See TEX. R. APP. P. 43.2(b);

Asberry, 813 S.W.2d at 529.

      As modified, we affirm the trial court’s judgment.


                                           /Lana Myers/
                                           LANA MYERS
                                           JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
180271RF.U05


                                        –17–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

RICKY MORENO, Appellant                      On Appeal from the 283rd Judicial
                                             District Court, Dallas County, Texas
No. 05-18-00271-CR          V.               Trial Court Cause No. F17-00878-T.
                                             Opinion delivered by Justice Myers.
THE STATE OF TEXAS, Appellee                 Chief Justice Burns and Justice
                                             Molberg participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      Under the part of the judgment entitled “Plea to 1st Enhancement
      Paragraph,” “N/A” should be changed to “Not True.”

      Under the part of the judgment entitled “Findings on 1st Enhancement
      Paragraph,” “N/A” should be changed to “True.”

As REFORMED, the judgment is AFFIRMED.

Judgment entered this 5th day of October, 2020.




                                      –18–